                            UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION


NYKA O'CONNOR,

                      Plaintiff,

v.                                                          Case No. 3:18-cv-1423-J-39PDB

JULIE JONES et al.,

                Defendants.
______________________________

                                           ORDER

       Before the Court is Plaintiff Nyka O’Connor’s motion requesting a hearing (Doc.

55) and a motion for preliminary injunction (Doc. 56; Injunction Motion). Plaintiff also filed

an Amended Complaint, which is before this Court for preliminary screening under 28

U.S.C. § 1915(e)(2)(B). Plaintiff initiated this action in the Southern District by filing a pro

se civil rights complaint (Doc. 1). The Southern District dismissed his complaint with

prejudice under 28 U.S.C. § 1915(g) because Plaintiff is a three-strikes litigant, and he

did not allege he was in imminent danger of serious physical injury. See Southern District

Order (Doc. 15). Plaintiff appealed the dismissal (Doc. 21). The Eleventh Circuit reversed

and remanded, holding Plaintiff alleged “imminent danger” as to the claims regarding his

gastrointestinal problems.1 See Eleventh Circuit Order (Doc. 32). On remand, the



1 The Eleventh Circuit noted Plaintiff complained of inadequate medical care for at least
nine different ailments. However, the Court limited its opinion to his gastrointestinal
issues, which Plaintiff alleges are exacerbated by a withdrawal of medications and the
prison’s refusal to provide an adequate vegetarian diet. See Eleventh Circuit Order at 8-
9. The Court held, “[Plaintiff’s] claims regarding his gastrointestinal problems, and the
prison personnel’s handling of those problems, satisfy the imminent danger standard.” Id.
at 9.
Southern District screened Plaintiff’s Complaint and dismissed some of the defendants

for Plaintiff’s failure to state a claim against them. See Southern District Order (Doc. 42).

Recognizing the only remaining claims were against individuals for conduct that occurred

at Florida State Prison (FSP), the Southern District transferred the case here and ordered

Plaintiff to file an amended complaint. Of note, Plaintiff’s claims arise out of conduct that

occurred at FSP; he is now housed at Wakulla Correctional Institution (WCI).

                                   I. Injunction Motion

       In his Injunction Motion, Plaintiff seeks a preliminary and permanent injunction

ordering the Florida Department of Corrections (FDOC) to (1) provide him adequate

health care and reasonable accommodations for his various ailments; (2) provide an

adequate religious diet and Passover meals; (3) provide a diet that will not exacerbate his

health issues; (4) release him from close management and transfer him to a different

institution; (5) use a video camera to record the delivery of meals to him to ensure officials

comply with his dietary needs; and (6) improve the general conditions of his confinement.

See Injunction Motion at 14-16. Plaintiff also requests a hearing on his Injunction Motion

(Doc. 55).

       Plaintiff alleges he suffers from numerous physical ailments: (1) vision impairment;

(2) missing teeth and deficient dentures; (3) shoulder pain and nerve damage; (4)

gastrointestinal issues, including gallstones, for which surgery has been recommended;

(5) pain in his hip, knees, ankles, and toes; (6) skin issues (eczema); (7) neurologic

issues, including dizziness; (8) mental health issues, including stress, anxiety, and

depression; and (9) back strain from carrying his belongings. Plaintiff also complains of

various deficient conditions of his confinement, both present (at WCI) and past (at FSP),



                                              2
including poor lighting, inadequate religious diet, filthy food trays and cups, harassment

from the staff, extreme cell temperatures, and building maintenance problems.

       To the extent Plaintiff seeks an order directing his transfer or interfering with

matters of prison administration, this Court may not grant such relief. See McKune v. Lile,

536 U.S. 24, 39 (2002) (“It is well settled that the decision where to house inmates is at

the core of prison administrators’ expertise.”); Barfield v. Brierton, 883 F.2d 923, 936 (11th

Cir. 1989) (“[I]nmates usually possess no constitutional right to be housed at one prison

over another.”). See also Bell v. Wolfish, 441 U.S. 520, 547-48 (1979) (“[T]he operation

of our correctional facilities is peculiarly the province of the Legislative and Executive

Branches . . . not the Judicial.”).

       Moreover, the Court finds Plaintiff has failed to demonstrate he is entitled to

injunctive relief related to his various physical ailments and his diet. The decision to grant

a preliminary injunction is vested in the “sound discretion of the district court.” Palmer v.

Braun, 287 F.3d 1325, 1329 (11th Cir. 2002). “A preliminary injunction is an ‘extraordinary

and drastic remedy,’” which will not be granted unless the movant carries his burden of

persuasion. See Keister v. Bell, 879 F.3d 1282, 1287 (11th Cir.), cert. denied, 139 S. Ct.

208 (2018).

               To receive a preliminary injunction, the plaintiff must clearly establish
       the following requirements: “(1) a substantial likelihood of success on the
       merits; (2) a substantial threat of irreparable injury; (3) that the threatened
       injury to the plaintiff outweighs the potential harm to the defendant; and (4)
       that the injunction will not disserve the public interest.”

Id. (quoting Palmer, 287 F.3d at 1329). Plaintiff fails to demonstrate a likelihood of

success on the merits of his claims. Importantly, Plaintiff offers no evidence that he is




                                              3
likely to succeed on his claims.2 See S. Wine & Spirits of Am., Inc. v. Simpkins, No. 10-

21136-Civ, 2011 WL 124631, at *2 (S.D. Fla. Jan. 14, 2011) (“A substantial likelihood of

success on the merits is shown if good reasons for anticipating that result are

demonstrated. It is not enough that a merely colorable claim is advanced.”). With respect

to his claim that he has been denied a surgical procedure recommended in 2015, Plaintiff

alleges in his Amended Complaint that Defendant Le advised him in 2016 that he no

longer requires surgery because his colonoscopy results were negative. See Amended

Complaint at 29. Thus, it appears Plaintiff simply disagrees with a medical opinion, which

does not state a deliberate indifference claim.

       Finally, Plaintiff is not entitled to injunctive relief as to claims unrelated to those

raised in his complaint. See Kaimowitz v. Orlando, Fla., 122 F.3d 41, 43 (11th Cir. 1997),

opinion amended on reh’g, 131 F.3d 950 (11th Cir. 1997) (“A district court should not

issue an injunction when the injunction in question is not of the same character, and deals

with a matter lying wholly outside the issues in the suit.”). See also Bruce v. Reese, 431

F. App’x 805, 806 n.1 (11th Cir. 2011). Plaintiff’s requests related to his current conditions

of confinement at WCI (such as poor lighting and the manner in which his food is served)

concern matters outside those raised in his complaint.




2 In support of his Amended Complaint, Plaintiff offers the affidavit of another inmate,
which is dated May 1, 2014 (Doc. 57-6 at 10). The affidavit does not concern Plaintiff’s
medical care or lack thereof. The inmate simply avers that he (the inmate) had pancreatic
cancer, and a prison doctor at Reception Medical Center told him the cancer was caused
by the prison food. This affidavit, dated almost five years ago, does not provide evidence
that Plaintiff is likely to succeed on his claims of a denial of medical care and nutritionally-
inadequate diet. To the extent Plaintiff offers the affidavit to suggest he risks developing
cancer from his current diet, such a conclusion is speculative.
                                               4
       For the reasons stated above, Plaintiff’s Injunction Motion and his motion

requesting a hearing are due to be denied.

                                  II. Amended Complaint

       After the Southern District transferred Plaintiff’s case here, this Court granted

Plaintiff’s request for additional time to file an amended complaint.3 See Order (Doc. 48;

Extension Order). The Court specifically instructed Plaintiff that his amended complaint

should provide “a short and plain statement of the claim,” and the allegations should be

“simple, concise, and direct.” See Extension Order at 1. In his Amended Complaint,

Plaintiff names twelve Defendants whom he claims provided inadequate medical care

and an inadequate diet while he was at FSP, including former and present chief health

officers, nurses, a food service employee, former secretaries of the FDOC, and former

wardens of FSP. See Amended Complaint at 3-4, 57-58. In addition to injunctive relief,

Plaintiff seeks damages and requests that the Court order the attorney general to

undertake a criminal investigation of Defendants. Id. at 6.

       Upon review of the Amended Complaint, the Court opines that Plaintiff has failed

to set forth his claims sufficiently to enable the Court to engage in a proper review under

§ 1915(e)(2)(B) or to enable Defendants to respond. Plaintiff’s Amended Complaint does

not comply with the Court’s Extension Order. Rather, Plaintiff’s allegations, dating back

to 2005, comprise 657 paragraphs over seventy-seven pages, and Plaintiff supplements

his allegations with over 400 pages of exhibits. Id. at 13. Not only are Plaintiff’s allegations

not simple and concise, but the claims against each Defendant are unclear, as are the




3The Court also entered an order permitting Plaintiff to proceed in forma pauperis. See
Order (Doc. 52).
                                               5
actions or omissions of each named Defendant. For instance, in Section II of the

complaint form (Basis for Jurisdiction), Plaintiff states Defendants’ actions constitute a

breach of contract under federal common laws. Id. at 4. However, Plaintiff later identifies

additional claims, including violations of the Americans with Disabilities Act (ADA) and the

Eighth Amendment. Id. at 38, 48.

        To proceed, Plaintiff must submit a second amended complaint that complies with

federal pleading standards and this Court’s instructions. A complaint must provide “a short

and plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ.

P. 8(a)(2). Each allegation must be “simple, concise, and direct.” Fed. R. Civ. P. 8(d)(1).

A complaint must state claims in numbered paragraphs, “each limited as far as practicable

to a single set of circumstances.” Fed. R. Civ. P. 10(b). The Court will direct the Clerk to

send Plaintiff a civil rights complaint form for his use. Plaintiff may attach additional pages,

but he may not exceed ten (10). In describing the facts underlying the claims, Plaintiff

should simply and concisely describe what happened and who did what, providing only

relevant facts. For instance, he should indicate what medical care he requested or

required, who denied the request, and the basis for the denial. Plaintiff should know that

he does not have to prove his claims in his complaint. He should include only enough

allegations to put Defendants on notice of the claims against them so they may prepare

a responsive pleading. Plaintiff will be permitted to introduce evidence at a later stage in

the proceedings.

       Plaintiff must limit his complaint to related incidents (those for inadequate medical

care and inadequate diet). Any unrelated claims should be raised in a new civil rights

complaint filed in a new case. For example, Plaintiff should not use his civil rights



                                               6
complaint as a forum in which to complain about every problem he experienced while

housed at FSP (such as inadequate heating or building maintenance issues). Moreover,

Plaintiff should know this Court cannot initiate a criminal investigation into alleged

unlawful actions by prison staff. See Otero v. U.S. Atty. Gen., 832 F.2d 141, 141 (11th

Cir. 1987) (“[A] private citizen has no judicially cognizable interest in the prosecution or

non-prosecution of another.”). Finally, to the extent Plaintiff intends to pursue claims

against individuals at WCI based on his current conditions of confinement, he must

institute a new civil rights action by filing a new complaint.

       Accordingly, it is now

       ORDERED:

       1.     Plaintiff’s motion requesting a hearing (Doc. 55) is DENIED.

       2.     Plaintiff’s motion for preliminary injunction (Doc. 56) is DENIED.

       3.     Plaintiff’s Amended Complaint (Doc. 57) is STRICKEN.

       4.     The Clerk shall send Plaintiff a civil rights complaint form. Using the form

and following the instructions provided in this Order and on the form, Plaintiff must submit

a second amended complaint by April 30, 2019. If Plaintiff attaches additional pages to

identify the defendants and to set forth his facts and claims, he may not exceed ten (10).

Also by April 30, 2019, Plaintiff must mail to the Court one copy of the second amended

complaint (including exhibits)4 for each named defendant. Failure to comply with this

Order may result in the dismissal of this case.



4
  Plaintiff may include exhibits, such as grievances or medical records. Plaintiff must
individually number each exhibit in the lower right-hand corner of each exhibit. If his first
exhibit has multiple pages, he should number the pages 1-A, 1-B, 1-C, etc. Plaintiff should
limit the number of exhibits, providing only those that are relevant to the claims against
the named Defendants.
                                              7
     DONE AND ORDERED at Jacksonville, Florida, this 26th day of March, 2019.




Jax-6
c:
Nyka O’Connor




                                      8
